The opinion of the Court was delivered by
Mr. Justice Nott.
This is a motion to set aside the verdict, and grant a new trial, for a misdirection of the presiding Judge in the Court below, on the case above stated. The question may be considered *74ás already settled in the case of Quay and M'-Ninch, decided during the sitting of this Court., It was determined, in that case, that to entitle a person to an action of trover, the conversion must be wrongful; and therefore where a person obtains the possession of property lawfully, and delivers it upon demand, damages cannot be recovered against him in this action for having taken it. (1 Burrow, 20, 31. Cooper and another vs. Chitty and Blackstone, 5, 2825, Ross & Johnson vs. Davidson.) In this case, the defendant did deliver the property on demand; or, what amounted to the same thing, permitted the plaintiff to take it, which waS all he could do. His whole conduct was fair and honest. He not only manifested a wish td avoid a law-suit, but was solicitous to do justice to the plaintiff It is true, that the few days he had the negroes in possession, he kept the woman at work; but not in opposition to the plaintiff’s right, for he did not know that she had any. There was no foundation for the action, and this motion must be discharged.
Colcock, Cheves, Gantt, and Johnson, J. concurred.